        Case 2:20-cv-00379-GGG Document 17 Filed 03/31/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA

DOMINIQUE ANTOINE JONES                                     CIVIL ACTION

VERSUS                                                      NO. 20-379

NEW ORLEANS PARISH PRISON                                   SECTION “T” (2)

                                       ORDER

      Having reviewed the complaint, the applicable law, and the Magistrate Judge’s

Findings and Recommendation (R. Doc. 14), the Court approves the Magistrate Judge’s

Findings and Recommendation and adopts it as its opinion herein.

      Accordingly, it is ordered that plaintiff’s claims are DISMISSED WITH

PREJUDICE under Federal Rule of Civil Procedure 41(b) for failure to prosecute.

      New Orleans, Louisiana, this     31st    day of          March              , 2021.



                                           ____________________________________
                                                   GREG GERARD GUIDRY
                                              UNITED STATES DISTRICT JUDGE
